DEVICE FOR DETECTING A DEFECT
OF A ROTATING ARRANGEMENT



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated Dec. 14, 2021.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112(a)

Claims 1 - 7 remain rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement because the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Independent claims 1 and 7 call for “defining a dynamic threshold base on a static threshold of an actually monitored rotating element or group of rotating elements” but the Applicant’s specification never defines or states what the static threshold actually is. Thus, uncertainty exists as to what the static threshold is or how it is obtained. In other words, what is the static threshold a threshold of? The static threshold is the basis of the Applicant’s claimed invention. One having ordinary skill in the art could not make the Applicant’s invention without knowing what the static threshold is or how this static threshold is obtained without undue experimentation.
The Applicant’s comments (Dec. 14, 2021) have been considered but have not been found to be persuasive to alleviate the rejection because the comments never state where the specification defines what the static threshold is or what the threshold is based on. The Applicant points to paragraphs 6 and 7 which set forth that the static thresholds are assigned to rotating elements but then concludes that it would be obvious to one of ordinary skill in the art that the static threshold is based on actually measured values for various parameters of the bearing. However, the Applicant provides no evidence as to how it would be obvious or exactly how the static threshold is based on such actually measured values because the specification never sets forth what values are being measured or what the various parameters of the bearing are.
The specification never sets forth what variables are being measured in order to establish measured values from which the static threshold is based.
A threshold is commonly known as a limit of a measured value before a certain action takes place (ie. a measured value is compared to a corresponding threshold value), but the specification provides no guidance as to what value is actually measured. And, the specification 

provides no guidance as to the term “threshold” being used in a way different from its commonly accepted meaning. Thus the question remains, how could one duplicate the Applicant’s invention based on the Applicant’s disclosure without undue experimentation.
To add to the lack of enablement questions, independent claims 1 and 7 have been amended to not only call for a static threshold but a “plurality of the static thresholds” of different rotating elements.

35 U.S.C. § 112(b)

Claims 1 - 7 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Independent claim 1 calls for defining a dynamic threshold based on a static threshold (line 4) but the claim is indefinite since no static threshold was previously set forth and as to the origins of the static threshold.
Claim 1 is also indefinite as to the limitation “based on .... and a plurality of static thresholds of similar functioning rotating elements or groups of rotating elements” (lines 5 - 8) because only one such static threshold was previously set forth and not a plurality of thresholds.

Independent claim 7 calls for defining a dynamic threshold based on a static threshold (line 4) but the claim is indefinite since no static threshold was previously set forth and as to the origins of the static threshold.

Claim 7 is also indefinite as to the limitation “based on .... and a plurality of static thresholds of similar functioning rotating elements or groups of rotating elements” (lines 5 - 8) because only one such static threshold was previously set forth and not a plurality of thresholds.

Allowable Subject Matter

After a search of the prior art, claims 1 - 7 appear to be distinct over the prior art for the same reasons as set forth in the previous Office Action (July 14, 2021).


CONTACT INFORMATION

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.


Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/Eric S. McCall/Primary Examiner
Art Unit 2856